PATTERSON, Judge.
The appellant challenges his adjudication of guilt for aggravated assault with a firearm and trespass and his commitment to the Department of Health and Rehabilitative Services. We find no error in the appellant’s adjudication and commitment and therefore affirm. However, as the appellant correctly argues, the trial court erred in imposing a general sentence for two separate offenses. See T.A.R. v. State, 640 So.2d 222 (Fla. 5th DCA 1994); H.L.L. v. State, 595 So.2d 223 (Fla. 2d DCA 1992). Accordingly, we remand for the entry of a separate disposition order for each offense.
Affirmed in part; reversed in part and remanded.
SCHOONOVER, Acting C.J., and QUINCE, J., concur.